C. D. San Juan.
Vista la moción del apelante y el artículo 356 del Código de Enjuiciamiento Criminal enmen-dado en 1908, requiérase al Secretario de la corte inferior para que remita a este Tribunal Supremo certificación de-las instrucciones dadas por la corte de distrito al jurado en este caso; y no alegándose que, de acuerdo con la Ley No» *9614 de 29 de abril de 1925, el apelante baya solicitado en la corte inferior dentro de los diez días siguientes a su apela-ción qne el taquígrafo hiciera nna transcripción de la evi-dencia del caso, ni tampoco que haya sido aprobada por dicha corte transcripción alguna de la evidencia, no ha lugar a ordenar al Secretario de esa corte que remita la trans-cripción de la evidencia.